GUNTHER, Judge,
dissenting.
I respectfully dissent. I agree with the majority opinion in that the motion to set aside the final judgment of dissolution was *156legally insufficient. The motion filed pursuant to rule 1.540(b), Florida Rules of Civil Procedure, failed to adequately allege fraud.
However, in my view, the trial court abused its discretion in failing to grant the movant’s ore tenus motion to amend the pleading. Matters should be resolved on their merits and I believe the trial court erred in denying the motion to amend.